Title: 6th.
From: Adams, John Quincy
To: 


       At about 9 o’clock in the morning I again tackled my horse into my uncle’s Chaise, and we put every thing into it, and set out, and arrived at Boston at about 11. I immediately went to my uncle Smith’s store, and enquired after the missing trunk. I found it was in one corner of the Store. I then went to his House and found there a Letter from the Marquis de la Fayette: I also received Letters from My father, mother and Sister dated as late as June 27th. Waited on Mr. Breck with a paper upon the subject of refining oil. Dined at Mr. Foster’s and immediately after dinner had the horse again tackled in the Chaise. By 3 ½ o’clock we were ready, and as the wind was somewhat high my aunt did not incline to cross the ferry: so we went round, over the neck. We stopp’d at Mr. Gannett’s, the steward of the College. We at first intended to go as far as Lincoln, to night, but have been perswaded to remain here. My Brother and Cousin drank tea with us, and I spent the evening with them, at the College.
      